Terral, J.,
delivered the opinion of the court;
James Ashford was convicted in the circuit court of Winston county of an assault upon Tina Carter with intent to ravish her. His conviction is supported solely by her testimony, discredited in some respects, yet still sufficient to be laid before the jury.Shortly after the alleged commission of the crime, she made complaint of the outrage upon her to her mother, and this was given in evidence ; and over the objection of the defendant the particulars of her complaint were laid in detail before the jury. A complaint of a crime upon one made by the injured person is admitted as original evidence only in the case of rape. The reason of the exception in cases of rape is well stated by Earl, J., in People v. O'Sullivan, 104 N. Y., 486; 10 N. E., 882; 58 Am. Rep., 530, as follows: “ It is a general rule that the evidence of a witness can. never be corroborated or confirmed by proof that the witness stated the same facts testified to in court on some occasion when not under oath. Such statements, like hearsay evidence, are excluded as unsatisfactory and incompetent. But there is an exception in the case of rape. The outrage in such a case upon a virtuous female is so great that there is a natural presumption that the first suitable opportunity she will make disclosure of it, and she would be so far discredited if she did hot make the disclosure ; and for the purpose of confirming her evidence where she is a witness such disclosure may be received. ’ ’ But it can be shown only that she made complaint of the wrong, without more. The particulars may not be stated. Nor can it be shown upon whom she charged the perpetration of the wrong. 1 Greenl. Ev. (15th ed.), sec. 103, note 6 (d); 3 Greenl. Ev. (15th ed.), sec. 213, and note. Greenleaf is supported by all the English- and by many American authorities.- In some states, however, the declarations of the female in respect to the *417violence done are held admissible. Hornbeck v. State, 35 Ohio St., 277 (35 Am. Rep., 608); Brown v. State, 72 Miss., 997 (17 South., 278). A conviction in Baccio v. People, 41 N. Y., 265, was set aside because the particulars of the complaint were stated to the jury.
Notwithstanding Tina Carter distinctly testifies that no penetration was made, yet several instructions for the state were given, placing before them the propriety of convicting the defendant of rape. The giving of those instructions was a clear intimation to the jury that the presiding judge considered the evidence as sufficient to support a conviction for rape, and in this aspect may have had a prejudicial influence upon the jury in the making up of the verdict rendered by them.

Reversed and remanded.